Citation Nr: 1129858	
Decision Date: 08/11/11    Archive Date: 08/23/11

DOCKET NO.  06-04 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of VA death pension benefits in the amount of $23,808.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. M. Kreitlow



INTRODUCTION

The Veteran had active military service from December 1952 to November 1954, including almost 18 months in Korea.  During his lifetime, the Veteran was service-connected for posttraumatic stress disorder due to combat-related stressors as a medic in Korea.  The Veteran died on June [redacted], 2001.  The appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2005 decision of the Committee on Waivers and Compromises (Committee) at the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin, in which it found the appellant had acted in bad faith in the creation of the overpayment. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The appellant's appeal was previously before the Board in February 2010 at which time it rendered a decision finding that the overpayment of VA death pension benefits did not result from bad faith on the part of the appellant and remanding for appropriate notice and adjudication of the claim based on the application of the standard of equity and good conscience.

A Supplemental Statement of the Case was issued in March 2011 indicating that VA sent the appellant a letter on February 4, 2011, asking her to complete an updated VA Form 5655, Financial Status Report, as requested by the Board.  A May 2011 letter to the appellant indicates that, on February 18, 2011, the RO wrote to her asking for an updated and current Financial Status Report, VA Form 5655, to reconsider her waiver request; that this was requested by the Board; and that, of the date of this letter, they had not received this information from the appellant.  In addition, a decision on waiver of indebtedness dated May 11, 2011, indicates that VA wrote the claimant on February 18, 2011, asking for VA Form 5655.

In its prior remand, the Board requested that the appropriate steps be taken to contact the appellant and advise her of the laws and regulations relevant to the application of the equity and good conscience standard and to provide her an opportunity to submit any additional evidence she may have to support her claim for a waiver.  Thereafter, her claim for a waiver was to be readjudicated based on the application of the standard of equity and good conscience.

The Board notes that, despite all the indications of a letter having been sent to the appellant in February 2011, the claims file actually does not contain such a letter.  As the letter has not been associated with the claims file, it is not possible for the Board to determine whether it complies with the Board's prior remand instruction to provide notice to the appellant on the standard of equity and good conscience.  Moreover, despite the indications that the Board requested that a new VA Form 5655 be completed by the appellant, if this is all the February 2011 letter requested, it would be inadequate to comply with the prior Board's remand instructions since it did not specifically request such development in this case.  Rather it merely instructed that the appellant be provided an opportunity to submit any additional evidence regarding her claim for a waiver.

The Board is obligated by law to ensure compliance with its directives, as well as those of the appellate courts.  Where the remand orders of the Board or the courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  As it is impossible to determine whether the Board's prior instruction requiring appropriate notice was substantially complied with, the Board finds that remand is necessary for either association of the February 2011 letter with the claims file or for a new notice letter to be sent to the appellant with subsequent readjudication of her claim.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file the letter sent to the appellant in February 2011 (reportedly on either the 4th or the 18th of the month).  If so done, the claims file should thereafter be returned to the Board.

2.  If the February 2011 letter cannot be associated with the claims file, then the a new letter should be sent to the appellant advising her of the laws and regulations relevant to the application of the equity of good conscience standard.  She should be provided with an opportunity to submit any additional evidence she may have to support her claim for a waiver.  If a new letter must be sent to the appellant,  after an appropriate period of time is given for her to respond, her claim for a waiver should be readjudicated based on the standard of equity and good conscience.  If the decision remains adverse to the appellant, a Supplemental Statement of the Case should be provided to her and her representative, which contains a recitation of the evidence and applicable laws and regulations insofar as claims for waiver of recovery of overpayments are concerned, to include 38 U.S.C.A. § 5302 and 38 C.F.R. § 1.965, and a discussion of how each of the elements in these laws and regulations affected the outcome.  An appropriate period of time should be allowed for response.  Thereafter, this claim should be returned to this Board for further appellate review, if in order.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


